NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AZIZ AITYAHIA,                                  No. 20-72341

                Petitioner,                     ARB Case No. 2019-068

 v.
                                                MEMORANDUM*
MESA AIRLINES, INC.; et al.,

                Respondents.

                     On Petition for Review of an Order of the
                               Department of Labor

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Aziz Aityahia petitions pro se for review of the Department of Labor’s

Administrative Review Board’s (“ARB”) final decision and order dismissing his

whistleblower complaint under the Wendell H. Ford Aviation Investment and

Reform Act for the 21st Century (“AIR21”). We have jurisdiction under 49 U.S.C.

§ 42121(b)(4)(A). We review the ARB’s decision in accordance with the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Administrative Procedure Act (“APA”), “under which the ARB’s legal conclusions

must be sustained unless they are arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law, and its findings of fact must be sustained

unless they are unsupported by substantial evidence in the record as a whole.”

Calmat Co. v. U.S. Dep’t of Labor, 364 F.3d 1117, 1121 (9th Cir. 2004). We deny

the petition.

       The ARB correctly dismissed Aityahia’s AIR21 claim based on any

unfavorable personnel actions taken by respondent Mesa Airlines in 2013 because

his claim was untimely and Aityahia failed to show that equitable principles

applied to toll the limitations period. See 49 U.S.C. § 42121(b)(1) (requiring an

administrative complaint be filed not later than 90 days after an alleged AIR21

violation occurs); Coppinger-Martin v. Solis, 627 F.3d 745, 750-51 (9th Cir. 2010)

(setting forth doctrines of equitable tolling and equitable estoppel).

       The ARB correctly dismissed Aityahia’s AIR21 claim based on Mesa

Airlines’ refusal to rehire him in 2017 because Aityahia failed to demonstrate that

a violation occurred. See 49 U.S.C. § 42121(b)(2)(B) (setting forth requirements

for AIR21 claim); Nat’l Mining Ass’n v. Zinke, 877 F.3d 845, 866 (9th Cir. 2017)

(the standard of review under the APA is “highly deferential, presuming the

agency action to be valid and affirming the agency action if a reasonable basis

exists for its decision” (citation and internal quotation marks omitted)).



                                           2                                   20-72341
      We reject as unsupported by the record Aityahia’s contention that the

Department of Labor discriminated against him on the basis of his national origin.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Aityahia’s motion to extend the time to file his reply brief (Docket Entry No.

40), motion to file an oversized reply brief (Docket Entry No. 41), and motion to

file an oversized supplemental brief (Docket Entry No. 42) are granted. The Clerk

will file the reply brief submitted at Docket Entry No. 44 and supplemental brief

submitted at Docket Entry No. 43.

      Aityahia’s motion to modify the arbitration award (Docket Entry No. 21) is

denied.

      Mesa Airlines’ request for costs on appeal, set forth in its answering brief, is

denied without prejudice to filing a timely bill of costs. See Fed. R. App. P. 39.

      PETITION FOR REVIEW DENIED.




                                          3                                       20-72341